EXHIBIT 10.1 [form8-k.htm] 
 
URS CORPORATION
 
2008 EQUITY INCENTIVE PLAN
 
Adopted By Board of Directors: March 27, 2008
Approved By Stockholders: May 22, 2008
Amended By Board of Directors: May 22, 2008
Amended By Board of Directors: May 26, 2010
Amended By Board of Directors: May 26, 2011
Termination Date: May 22, 2013
 
1. General.
 
(a) Eligible Award Recipients.  The persons eligible to receive Awards are
Employees, Directors and Consultants.
 
(b) Available Awards.  The Plan provides for the grant of the following Awards:
(i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) Restricted
Stock Awards, (iv) Restricted Stock Unit Awards, (v) Non-Executive Director
Stock Awards, (v) Performance Stock Awards, (vi) Performance Cash Awards, and
(vii) Other Stock Awards.
 
(c) General Purpose.  The Company, by means of the Plan, seeks to secure and
retain the services of the group of persons eligible to receive Awards, to
provide incentives for such persons to exert maximum efforts for the success of
the Company and its Affiliates and to provide a means by which such eligible
recipients may be given an opportunity to benefit from increases in value of the
Common Stock through the granting of Stock Awards.
 
2. Definitions.   As used in the Plan, the definitions contained in this Section
2 shall apply to the capitalized terms indicated below:
 
(a) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act.  The Board shall have the authority to determine the time or
times at which “parent” or “subsidiary” status is determined within the
foregoing definition.
 
(b) “Award” means a Stock Award or a Performance Cash Award.
 
(c) “Board” means the Board of Directors of the Company.
 
(d) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of
 
 
i

--------------------------------------------------------------------------------

 
 
consideration by the Company.  Notwithstanding the foregoing, the conversion of
any convertible securities of the Company shall not be treated as a transaction
“without receipt of consideration” by the Company.
 
(e) “Change in Control” means any transaction, or series of transactions that
occur within a twelve (12) month period, as a result of which the stockholders
of the Company immediately prior to the completion of the transaction (or, in
the case of a series of transactions, immediately prior to the first transaction
in the series) hold, directly or indirectly, less than fifty percent (50%) of
the beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act
or comparable successor rules) of the outstanding securities of the surviving
entity, or, if more than one entity survives the transaction or transactions,
the controlling entity, following such transaction or transactions.
 
(f) “Code” means the Internal Revenue Code of 1986, as amended.
 
(g) “Committee” means a committee of one (1) or more Directors to whom authority
has been delegated by the Board in accordance with Section 3(c).
 
(h) “Common Stock” means the common stock of the Company.
 
(i) “Company” means URS Corporation, a Delaware corporation.
 
(j) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services.  However,
service solely as a Director, or payment of a fee for such service, shall not
cause a Director to be considered a “Consultant” for purposes of the Plan.
 
(k) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated.  The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service.  For example, a change in status from an
employee of the Company to a consultant to an Affiliate or to a Director shall
not constitute an interruption of Continuous Service.  To the extent permitted
by law, the Board or the chief executive officer of the Company, in that party’s
sole discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by that party,
including sick leave, military leave or any other personal
leave.  Notwithstanding the foregoing, a leave of absence shall be treated as
Continuous Service for purposes of vesting in a Stock Award only to such extent
as may be provided in the Company’s leave of absence policy, in the written
terms of any leave of absence agreement or policy applicable to the Participant,
or as otherwise required by law.
 
(l) “Covered Employee” shall have the meaning provided in Section 162(m)(3) of
the Code and the regulations promulgated thereunder.
 
 
ii

--------------------------------------------------------------------------------

 
 
(m) “Director” means a member of the Board.
 
(n) “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, as provided in Section 22(e)(3) and 409A(a)(2)(c)(i) of
the Code.
 
(o) “Effective Date” means the effective date of this Plan document, which is
the date of the annual meeting of stockholders of the Company held in 2008,
provided this Plan is approved by the Company’s stockholders at such meeting.
 
(p) “Employee” means any person employed by the Company or an
Affiliate.  However, service solely as a Director, or payment of a fee for such
services, shall not cause a Director to be considered an “Employee” for purposes
of the Plan.
 
(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(r) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
 
(i) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock shall
be the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the Common Stock) on the last market trading
day prior to the day of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable.
 
(ii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined by the Board in good faith.
 
(s) “Incentive Stock Option” means an option granted pursuant to Section 6 that
is intended to be, and qualifies as, an “incentive stock option” within the
meaning of Section 422 of the Code and the regulations promulgated thereunder.
 
(t) “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
 
(u) “Non-Executive Director” means a Director who is not an Employee.
 
 
iii

--------------------------------------------------------------------------------

 
 
(v) “Non-Executive Director Stock Award” means a Stock Award made to a
Non-Executive Director pursuant to Section 9.
 
(w) “Nonstatutory Stock Option” means an option granted pursuant to Section 6
that does not qualify as an Incentive Stock Option.
 
(x) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
 
(y) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to Section 6.
 
(z) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option
grant.  Each Option Agreement shall be subject to the terms and conditions of
the Plan.
 
(aa) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if permitted under the terms of this Plan, such other person who holds
an outstanding Option.
 
(bb) “Other Stock Award” means an award based in whole or in part by reference
to the Common Stock which is granted pursuant to the terms and conditions of
Section 11.
 
(cc) “Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant.  Each Other Stock Award Agreement shall be subject to
the terms and conditions of the Plan.
 
(dd) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.
 
(ee) “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Award.
 
(ff) “Performance Cash Award” means an award of cash granted pursuant to Section
10(b).
 
(gg) “Performance Criteria” means the one or more criteria that the Board shall
select for purposes of establishing the Performance Goals for a Performance
Period.  The Performance Criteria that shall be used to establish such
Performance Goals may be based on any one of, or combination of, or any ratio
between two or more of, the following: (i) earnings before interest, taxes,
depreciation and amortization (“EBITDA”); (ii) earnings before interest and
taxes
 
 
iv

--------------------------------------------------------------------------------

 
 
(“EBIT”); (iii) earnings before unusual or nonrecurring items; (iv) net
earnings; (v) earnings per share; (vi) net income; (vii) gross profit margin;
(viii) operating margin; (ix) operating income; (x) net operating income; (xi)
net operating income after taxes; (xii) growth; (xiii) net worth; (xiv) cash
flow; (xv) cash flow per share; (xvi) total stockholder return; (xvii) return on
capital; (xviii) stock price performance; (xix) revenues; (xx) costs; (xxi)
working capital; (xxii) capital expenditures; (xxiii) changes in capital
structure; (xxiv) economic value added; (xxv) industry indices; (xxvi) expenses
and expense ratio management; (xxvii) debt reduction; (xxviii) profitability of
an identifiable business unit or product; (xxix) levels of expense, cost or
liability by category, operating unit or any other delineation; (xxx)
implementation or completion of projects or processes; (xxxi) contribution;
(xxxii) average days sales outstanding; (xxxiii) new sales; and (xxxiv) to the
extent that a Performance Stock Award or a Performance Cash Award is not
intended to comply with Section 162(m) of the Code, other measures of
performance selected by the Board.  Partial achievement of the specified
criteria may result in the payment or vesting corresponding to the degree of
achievement as specified in the Stock Award Agreement or the written terms of a
Performance Cash Award.  The Board shall, in its sole discretion, define the
manner of calculating the Performance Criteria it selects to use for a
Performance Period.
 
(hh) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Board for the Performance Period based upon the Performance
Criteria.    Performance Goals may be set on a Company-wide basis, with respect
to one or more business units, divisions, Affiliates, or business segments, and
in either absolute terms or relative to other Performance Criteria or internally
generated business plans approved by the Board, the performance of one or more
comparable companies or a relevant index.  The Board is authorized to make
adjustments in the method of calculating the attainment of Performance Goals for
a Performance Period as follows: (i) to exclude restructuring and/or other
nonrecurring charges; (ii) to exclude exchange rate effects, as applicable, for
non-U.S. dollar denominated net sales and operating earnings; (iii) to exclude
the effects of changes to generally accepted accounting standards required by
the Financial Accounting Standards Board; (iv) to exclude the effects of any
statutory adjustments to corporate tax rates; (v) to exclude the effects of any
“extraordinary items” as determined under generally accepted accounting
principles; (vi) to exclude any other unusual, non-recurring gain or loss or
other extraordinary item; (vii) to respond to, or in anticipation of, any
unusual or extraordinary corporate item, transaction, event or development;
(viii) to respond to, or in anticipation of, changes in applicable laws,
regulations, accounting principles, or business conditions; (ix) to exclude the
dilutive effects of acquisitions or joint ventures; (x) to assume that any
business divested by the Company achieved performance objectives at targeted
levels during the balance of a Performance Period following such divestiture;
(xi) to exclude the effect of any change in the outstanding shares of common
stock of the Company by reason of any stock dividend or split, stock repurchase,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or other similar corporate change, or any distributions to
common shareholders other than regular cash dividends; (xii) to reflect a
corporate transaction, such as a merger, consolidation, separation (including a
spinoff or other distribution of stock or property by a corporation), or
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code); and (xiii) to reflect any partial or
complete corporate liquidation.  The Board also retains the discretion to reduce
or eliminate the compensation or economic benefit due upon attainment of
Performance Goals.
 
 
v

--------------------------------------------------------------------------------

 
 
(ii) “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Board may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to and the payment of a Performance Stock
Award or a Performance Cash Award.
 
(jj) “Performance Stock Award” means a Stock Award granted pursuant to Section
10(a).
 
(kk) “Plan” means this URS Corporation 2008 Equity Incentive Plan.
 
(ll) “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to Section 7.
 
(mm) “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant.  Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.
 
(nn) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to Section 8.
 
(oo) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant.  Each Restricted Stock
Unit Award Agreement shall be subject to the terms and conditions of the Plan.
 
(pp)  “Retirement” means the termination of a Participant’s Continuous Service
by retirement as determined in accordance with the Company’s then current
employment policies and guidelines.
 
(qq) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
 
(rr) “Securities Act” means the Securities Act of 1933, as amended.
 
(ss) “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Option, a Restricted Stock Award, a Restricted Stock Unit
Award, a Non-Executive Director Stock Award, a Performance Stock Award or any
Other Stock Award.
 
(tt) “Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Stock Award
grant.  Each Stock Award Agreement shall be subject to the terms and conditions
of the Plan.
 
(uu) “Ten Percent Stockholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.
 
 
vi

--------------------------------------------------------------------------------

 
 
3. Administration.
 
(a) Administration by Board.  The Board shall administer the Plan unless and
until the Board delegates administration to a Committee or Committees, as
provided in Section 3(c).
 
(b) Powers of Board.  The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:
 
(i) To determine from time to time (A) which of the persons eligible under the
Plan shall be granted Awards; (B) when and how each Award shall be granted; (C)
what type or combination of types of Awards shall be granted; (D) the provisions
of each Award granted (which need not be identical), including the time or times
when a person shall be permitted to receive cash or Common Stock pursuant to an
Award; and (E) the number of shares of Common Stock with respect to which a
Stock Award shall be granted to each such person.
 
(ii) To construe and interpret the Plan and Awards, and to establish, amend and
revoke rules and regulations for the Plan’s administration.  The Board, in the
exercise of this power, may correct any defect, omission or inconsistency in the
Plan or in any Stock Award Agreement or in the written terms of a Performance
Cash Award, in a manner and to the extent it shall deem necessary or expedient
to make the Plan or Award fully effective.
 
(iii) To settle all controversies regarding the Plan and Awards.
 
(iv) To accelerate the time at which a Stock Award may first be exercised or the
time during which an Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Award stating the time at which it
may first be exercised or the time during which it will vest; provided, however,
that the exercisability or vesting of any Award may only be accelerated in the
event of a Participant’s death, Disability or Retirement or upon a Change in
Control; provided further, however, that up to 5% of the shares reserved for
issuance under the Plan pursuant to Section 4(a) may be subject to Awards which
do not meet the preceding acceleration restrictions.
 
(v) To suspend or terminate the Plan at any time.  Suspension or termination of
the Plan shall not impair rights and obligations under any Stock Award granted
while the Plan is in effect except with the written consent of the affected
Participant.
 
(vi) To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, relating to Incentive Stock Options and certain
nonqualified deferred compensation under Section 409A of the Code and to bring
the Plan and/or Stock Awards into compliance therewith, subject to the
limitations, if any, of applicable law.  However, except as provided in Section
14(a) relating to Capitalization Adjustments, stockholder approval shall be
required for any amendment of the Plan that either (A) materially increases the
number of shares of Common Stock available for issuance under the Plan, (B)
materially expands the class of individuals eligible to receive Awards under the
Plan, (C) materially increases the benefits accruing to Participants under the
Plan or materially reduces the price at which shares of Common Stock may be
issued or purchased under the Plan, (D) materially extends the term of the Plan,
or (E) expands the types of Awards available for issuance under the Plan, but
only to the extent required by applicable law or listing requirements.  Except
as
 
 
vii

--------------------------------------------------------------------------------

 
 
provided above, rights under any Award granted before amendment of the Plan
shall not be impaired by any amendment of the Plan unless (1) the Company
requests the consent of the affected Participant, and (2) such Participant
consents in writing.
 
(vii) To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (A) Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to Covered Employees, (B) Section 422 of the
Code regarding “incentive stock options” or (C) Rule 16b-3.
 
(viii) To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more Awards, including, but not limited to, amendments
to provide terms more favorable to the Participant than previously provided in
the Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion; provided however, that the Participant’s rights
under any Award shall not be impaired by any such amendment unless (A) the
Company requests the consent of the affected Participant, and (B) such
Participant consents in writing.  Notwithstanding the foregoing, subject to the
limitations of applicable law, if any, and without the affected Participant’s
consent, the Board may amend the terms of any one or more Awards if necessary to
maintain the qualified status of the Award as an Incentive Stock Option or to
bring the Award into compliance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued or amended after the Effective Date.
 
(ix) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.
 
(x) To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States.
 
(c) Delegation to Committee.
 
(i) General.  Subject to the limitation set forth in Section 3(c)(ii), the Board
may delegate some or all of the administration of the Plan to a Committee or
Committees.  If administration of the Plan is delegated to a Committee, the
Committee shall have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board that have been delegated to the
Committee, including the power to delegate to a subcommittee of the Committee
any of the administrative powers the Committee is authorized to exercise (and
references in this Plan to the Board shall thereafter be to the Committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.  The
Board may retain the authority to concurrently administer the Plan with the
Committee and may, at any time, revest in the Board some or all of the powers
previously delegated to the Committee, Committees, subcommittee or
subcommittees.
 
 
viii

--------------------------------------------------------------------------------

 
 
(ii) Limitation on Delegation.  Notwithstanding anything to the contrary in
Section 3(c)(i), the Board may not delegate the administration of the Plan to a
Committee to the extent such administration would in any way affect
Non-Executive Director Stock Awards described in Section 9.
 
(iii) Committee Composition.  In the sole discretion of the Board, the Committee
may consist solely of two (2) or more Outside Directors, in accordance with
Section 162(m) of the Code, or solely of two (2) or more Non-Employee Directors,
in accordance with Rule 16b-3.  In addition, the Board or the Committee, in its
sole discretion, may (A) delegate to a Committee which need not consist of
Outside Directors the authority to grant Awards to eligible persons who are
either (1) not then Covered Employees and are not expected to be Covered
Employees at the time of recognition of income resulting from such Stock Award,
or (2) not persons with respect to whom the Company wishes to comply with
Section 162(m) of the Code, or (B) delegate to a Committee which need not
consist of Non-Employee Directors the authority to grant Stock Awards to
eligible persons who are not then subject to Section 16 of the Exchange
Act.  Notwithstanding the foregoing or any other provision of the Plan to the
contrary, any Award granted to a Non-Executive Director, other than a
Non-Executive Director Stock Award pursuant to Section 9, shall be granted by a
Committee consisting solely of two (2) or more Outside Directors or Non-Employee
Directors.
 
(d) Delegation to an Officer.  The Board may delegate to one (1) or more
Officers the authority to do one or both of the following (i) designate
Employees who are not Officers to be recipients of Options (and, to the extent
permitted by applicable law, other Stock Awards) and the terms thereof, and (ii)
determine the number of shares of Common Stock to be subject to such Stock
Awards granted to such Employees; provided, however, that the Board resolutions
regarding such delegation shall specify the total number of shares of Common
Stock that may be subject to the Stock Awards granted by such Officer and that
such Officer may not grant a Stock Award to himself or herself.  Notwithstanding
anything to the contrary in this Section 3(d), the Board may not delegate to an
Officer authority to determine the Fair Market Value pursuant to Section
2(r)(ii).
 
(e) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
 
(f) Cancellation and Re-Grant of Stock Awards.  Neither the Board nor any
Committee shall have the authority to: (i) reprice any outstanding Stock Awards
under the Plan, or (ii) cancel and re-grant any outstanding Stock Awards under
the Plan, unless the stockholders of the Company have approved such an action
within twelve (12) months prior to such an event.
 
4. Shares Subject to the Plan.
 
(a) Share Reserve.  Subject to the provisions of Section 14(a) relating to
Capitalization Adjustments, the aggregate number of shares of Common Stock that
may be issued pursuant to Stock Awards after the Effective Date shall not exceed
five million (5,000,000) shares.  For clarity, the limitation in this Section
4(a) is a limitation on the number of
 
 
ix

--------------------------------------------------------------------------------

 
 
shares of Common Stock that may be issued pursuant to the Plan.  Accordingly,
this Section 4(a) does not limit the granting of Stock Awards except as provided
in Section 12(a).
 
Shares may be issued in connection with a merger or acquisition as permitted by
NYSE Listed Company Manual Section 303A.08 or, if applicable, NASD Rule
4350(i)(1)(A)(iii) or AMEX Company Guide Section 711, and such issuance shall
not reduce the number of shares available for issuance under the
Plan.  Furthermore, if a Stock Award (i) expires or otherwise terminates without
having been exercised in full or (ii) is settled in cash (i.e., the holder of
the Stock Award receives cash rather than stock), such expiration, termination
or settlement shall not reduce (or otherwise offset) the number of shares Common
Stock that may be issued pursuant to the Plan
 
(b) Reversion of Shares to the Share Reserve.  If any shares of common stock
issued pursuant to a Stock Award are forfeited back to the Company because of
the failure to meet a contingency or condition required to vest such shares in
the Participant, then the shares which are forfeited shall revert to and again
become available for issuance under the Plan.  Also, any shares reacquired by
the Company pursuant to Section 13(g) or as consideration for the exercise of an
Option shall again become available for issuance under the
Plan.  Notwithstanding the provisions of this Section 4(b), any such shares
shall not be subsequently issued pursuant to the exercise of Incentive Stock
Options.  
 
(c) Incentive Stock Option Limit.  Notwithstanding anything to the contrary in
this Section 4(d), subject to the provisions of Section 14(a) relating to
Capitalization Adjustments, the aggregate maximum number of shares of Common
Stock that may be issued pursuant to the exercise of Incentive Stock Options
shall be five million (5,000,000) shares. 
 
(d) Source of Shares.  The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the market or otherwise.
 
5. Eligibility.
 
(a) Eligibility for Specific Awards.  Incentive Stock Options may be granted
only to employees of the Company or a parent corporation or subsidiary
corporation (as such terms are defined in Sections 424(e) and (f) of the
Code).  Stock Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants.  Non-Executive Director Stock Awards may
be granted only to Non-Executive Directors and only pursuant to the formula set
forth in Section 9.  Performance Cash Awards may be granted to Employees,
Directors and Consultants.
 
(b) Ten Percent Stockholders.  A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value of the Common Stock on the
date of grant and the Option is not exercisable after the expiration of five (5)
years from the date of grant.
 
(c) Consultants.  A Consultant shall be eligible for the grant of a Stock Award
only if, at the time of grant, a Form S-8 Registration Statement under the
Securities Act (“Form S-8”) is available to register either the offer or the
sale of the Company’s securities to such Consultant
 
 
x

--------------------------------------------------------------------------------

 
 
because of the nature of the services that the Consultant is providing to the
Company, because the Consultant is a natural person, or because of any other
rule governing the use of Form S-8.
 
(d) Section 162(m) Limitation.  Subject to the provisions of Section 14(a)
relating to Capitalization Adjustments, at such time as the Company may be
subject to the applicable provisions of Section 162(m) of the Code, no Employee
shall be eligible to be granted during any fiscal year of the Company (i)
Options or Performance Stock Awards covering more than one million
(1,000,000) shares of Common Stock or (ii) Performance Cash Awards with a value
in excess of five million dollars ($5,000,000).
 
6. Option Provisions.
 
Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of Option.
If an Option is not specifically designated as an Incentive Stock Option, then
the Option shall be a Nonstatutory Stock Option. The provisions of separate
Options need not be identical; provided, however, that each Option Agreement
shall include (through incorporation of provisions hereof by reference in the
Option Agreement or otherwise) the substance of each of the following
provisions:
 
(a) Term.  Subject to the provisions of Section 5(b) regarding Ten Percent
Stockholders, no Option shall be exercisable after the expiration of ten (10)
years from the date of its grant or such shorter period specified in the Option
Agreement.
 
(b) Exercise Price.  Subject to the provisions of Section 5(b) regarding Ten
Percent Stockholders, the exercise price of each Option shall be not less than
one hundred percent (100%) of the Fair Market Value of the Common Stock subject
to the Option on the date the Option is granted.  Notwithstanding the foregoing,
an Option may be granted with an exercise price lower than one hundred percent
(100%) of the Fair Market Value of the Common Stock subject to the Option if
such Option is granted pursuant to an assumption of or substitution for another
option in a manner consistent with the provisions of Section 424(a) of the Code
(whether or not such options are Incentive Stock Options).
 
(c) Consideration.  The purchase price of Common Stock acquired pursuant to the
exercise of an Option shall be paid, to the extent permitted by applicable law
and as determined by the Board in its sole discretion, by any combination of the
methods of payment set forth below.  The Board shall have the authority to grant
Options that do not permit all of the following methods of payment (or otherwise
restrict the ability to use certain methods) and to grant Options that require
the consent of the Company to utilize a particular method of payment.  The
methods of payment permitted by this Section 6(c) are:
 
(i) by cash, check, bank draft or money order payable to the Company;
 
(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in
 
 
xi

--------------------------------------------------------------------------------

 
 
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds;
 
(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;
 
(iv) by a “net exercise” arrangement pursuant to which the Company will reduce
the number of shares of Common Stock issued upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company shall accept a cash or other
payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued; provided, further, that shares of Common Stock will no
longer be outstanding under an Option and will not be exercisable thereafter to
the extent that (A) shares are used to pay the exercise price pursuant to the
“net exercise,” (B) shares are delivered to the Participant as a result of such
exercise, and (C) shares are withheld to satisfy tax withholding
obligations;  or
 
(v) in any other form of legal consideration that may be acceptable to the
Board.
 
(d) Transferability of Options.  The Board may, in its sole discretion, impose
such limitations on the transferability of Options as the Board shall
determine.  In the absence of such a determination by the Board to the contrary,
the following restrictions on the transferability of Options shall apply:
 
(i) Restrictions on Transfer.  An Option shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
the lifetime of the Optionholder only by the Optionholder; provided, however,
that the Board may, in its sole discretion, permit transfer of the Option in a
manner consistent with applicable tax and securities laws upon the
Optionholder’s request.
 
(ii) Domestic Relations Orders.  Notwithstanding the foregoing, an Option may be
transferred pursuant to a domestic relations order, provided, however, that an
Incentive Stock Option may be deemed to be a Nonqualified Stock Option as a
result of such transfer.
 
(iii) Beneficiary Designation. Notwithstanding the foregoing, the Optionholder
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company, designate a third party who, in the event
of the death of the Optionholder, shall thereafter be the beneficiary of an
Option with the right to exercise the Option and receive the Common Stock or
other consideration resulting from an Option exercise.
 
(e) Vesting Generally.  The total number of shares of Common Stock subject to an
Option may vest and therefore become exercisable in periodic installments that
may or may not be equal.  The Option may be subject to such other terms and
conditions on the time or times when it may or may not be exercised (which may
be based on the satisfaction of Performance Goals or other criteria) as the
Board may deem appropriate.  The vesting provisions of individual Options may
vary.  Notwithstanding the foregoing or any other provision of the Plan to the
contrary, the vesting of any Option may only be accelerated in the event of a
Participant’s death,
 
 
xii

--------------------------------------------------------------------------------

 
 
Disability or Retirement or upon a Change in Control; provided, however, that up
to 5% of the shares reserved for issuance under the Plan pursuant to Section
4(a) may be subject to Awards which do not meet the preceding acceleration
restrictions.  The provisions of this Section 6(e) are subject to any Option
provisions governing the minimum number of shares of Common Stock as to which an
Option may be exercised.
 
(f) Termination of Continuous Service.  Except as otherwise provided in the
applicable Option Agreement or other agreement between the Optionholder and the
Company, in the event that an Optionholder’s Continuous Service terminates
(other than upon the Optionholder’s death or Disability), the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination of Continuous Service) but
only within such period of time ending on the earlier of (i) the date three (3)
months following the termination of the Optionholder’s Continuous Service (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement.  If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.
 
(g) Extension of Termination Date.  An Optionholder’s Option Agreement may
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option as set forth in the Option Agreement or
(ii) the expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.
 
(h) Disability of Optionholder.  In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service), but only within such period of time ending on the earlier of (i) the
date twelve (12) months following such termination of Continuous Service (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement.  If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.
 
(i) Death of Optionholder. In the event that (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death, or (ii) the
Optionholder dies within the period (if any) specified in the Option Agreement
after the termination of the Optionholder’s Continuous Service for a reason
other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated as the beneficiary of
the Option upon the Optionholder’s death, but only within the period ending on
the earlier of (A) the date twelve (12) months following the date of death (or
such longer or shorter period specified in the Option Agreement),
 
 
xiii

--------------------------------------------------------------------------------

 
 
or (B) the expiration of the term of such Option as set forth in the Option
Agreement.  If, after the Optionholder’s death, the Option is not exercised
within the time specified herein or in the Option Agreement (as applicable), the
Option shall terminate.  If the Optionholder designates a third party
beneficiary of the Option in accordance with Section 6(d)(iii), then upon the
death of the Optionholder such designated beneficiary shall have the sole right
to exercise the Option and receive the Common Stock or other consideration
resulting from an Option exercise.
 
(j) Non-Exempt Employees.  No Option granted to an Employee that is a non-exempt
employee for purposes of the Fair Labor Standards Act shall be first exercisable
for any shares of Common Stock until at least six (6) months following the date
of grant of the Option.  The foregoing provision is intended to operate so that
any income derived by a non-exempt employee in connection with the exercise or
vesting of an Option will be exempt from his or her regular rate of pay.
 
(k) Early Exercise.  The Option may, but need not, include a provision whereby
the Optionholder may elect at any time before the Optionholder’s Continuous
Service terminates to exercise the Option as to any part or all of the shares of
Common Stock subject to the Option prior to the full vesting of the Option.  Any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Board determines
to be appropriate.  The Company will not exercise its repurchase option until at
least six (6) months (or such longer or shorter period of time required to avoid
a charge to earnings for financial accounting purposes) have elapsed following
exercise of the Option unless the Board otherwise specifically provides in the
Option.
 
7. Provisions of Restricted Stock Awards.
 
           Each Restricted Stock Award Agreement shall be in such form and shall
contain such terms and conditions as the Board shall deem appropriate.  To the
extent consistent with the Company’s Bylaws, at the Board’s election, shares of
Common Stock may be (x) held in book entry form subject to the Company’s
instructions until any restrictions relating to the Restricted Stock Award
lapse; or (y) evidenced by a certificate, which certificate shall be held in
such form and manner as determined by the Board.  The terms and conditions of
Restricted Stock Award Agreements may change from time to time, and the terms
and conditions of separate Restricted Stock Award Agreements need not be
identical; provided, however, that each Restricted Stock Award Agreement shall
include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:
 
(a) Consideration.  A Restricted Stock Award may be awarded in consideration for
(A) past or future services actually or to be rendered to the Company or an
Affiliate, or (B) any other form of legal consideration that may be acceptable
to the Board in its sole discretion and permissible under applicable law.
 
(b) Vesting.  Shares of Common Stock awarded under the Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board (which may be based on the
satisfaction of Performance Goals or other criteria) as the Board may deem
appropriate.  The vesting provisions of individual Restricted Stock Awards may
vary.  Notwithstanding the foregoing or any other provision of the
 
 
xiv

--------------------------------------------------------------------------------

 
 
Plan to the contrary, (i) any Restricted Stock Award which vests on the basis of
a Participant’s Continuous Service shall not provide for vesting which is any
more rapid than pro rata vesting over a three (3) year period and any Restricted
Stock Award which provides for vesting upon the satisfaction of Performance
Goals shall provide for a Performance Period of at least twelve (12) months, and
(ii) the vesting of any Restricted Stock Award may only be accelerated in the
event of a Participant’s death, Disability or Retirement or upon a Change in
Control; provided, however, that up to 5% of the shares reserved for issuance
under the Plan pursuant to Section 4(a) may be subject to Awards which do not
meet the preceding vesting or acceleration restrictions.
 
(c) Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company may receive via a
forfeiture condition, any or all of the shares of Common Stock held by the
Participant which have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.
 
(d) Transferability.  Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.  Notwithstanding the
foregoing, the Participant may, by delivering written notice to the Company, in
a form provided by or otherwise satisfactory to the Company, designate a third
party who, in the event of the death of the Participant, shall thereafter be
entitled to receive shares of Common Stock that have become vested as of the
date of the Participant’s death.
 
8. Provisions of Restricted Stock Unit Awards.
 
Each Restricted Stock Unit Award Agreement shall be in such form and shall
contain such terms and conditions as the Board shall deem appropriate.  The
terms and conditions of Restricted Stock Unit Award Agreements may change from
time to time, and the terms and conditions of separate Restricted Stock Unit
Award Agreements need not be identical; provided, however, that each Restricted
Stock Unit Award Agreement shall include (through incorporation of the
provisions hereof by reference in the Agreement or otherwise) the substance of
each of the following provisions:
 
(a) Consideration.  At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board in its sole
discretion and permissible under applicable law.
 
(b) Vesting.  At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate
(including vesting based on the satisfaction of Performance Goals or other
criteria).  The vesting provisions of individual Restricted Stock Unit Awards
may vary.  Notwithstanding the foregoing or any other provision of the Plan to
the
 
 
xv

--------------------------------------------------------------------------------

 
 
contrary, (i) any Restricted Stock Unit Award which vests on the basis of a
Participant’s Continuous Service shall not provide for vesting which is any more
rapid than pro rata vesting over a three (3) year period and any Restricted
Stock Unit Award which provides for vesting upon the satisfaction of Performance
Goals shall provide for a Performance Period of at least twelve (12) months, and
(ii) the vesting of any Restricted Stock Unit Award may only be accelerated in
the event of a Participant’s death, Disability or Retirement or upon a Change in
Control; provided, however, that up to 5% of the shares reserved for issuance
under the Plan pursuant to Section 4(a) may be subject to Awards which do not
meet the preceding vesting or acceleration restrictions.
 
(c) Payment.  A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.
 
(d) Additional Restrictions.  At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.
 
(e) Dividend Equivalents.  Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement.  At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board.  Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all the terms and conditions of the underlying Restricted Stock
Unit Award Agreement to which they relate.
 
(f) Termination of Participant’s Continuous Service.  Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.
 
(g) Compliance with Section 409A of the Code.   Notwithstanding anything to the
contrary set forth herein, any Restricted Stock Unit Award granted under the
Plan that is not exempt from the requirements of Section 409A of the Code shall
contain such provisions so that such Restricted Stock Unit Award will comply
with the requirements of Section 409A of the Code.  Such restrictions, if any,
shall be determined by the Board and contained in the Restricted Stock Unit
Award Agreement evidencing such Restricted Stock Unit Award.  For example, such
restrictions may include, without limitation, a requirement that any Common
Stock that is to be issued in a year following the year in which the Restricted
Stock Unit Award vests must be issued in accordance with a fixed pre-determined
schedule.
 
9. Non-Executive Director Stock Awards.
 
 
xvi

--------------------------------------------------------------------------------

 
 
(a) Stock Awards.  Without any further action of the Board or any committee
thereof, each Non-Executive Director shall be granted a Non-Executive Director
Stock Award at each of the times specified in Section 9(a)(i) below, which
Non-Executive Director Stock Award shall have the terms set forth in Sections
9(a)(ii) and 9(a)(iii) below.  Such Award shall result in the issuance and
delivery of shares of Common Stock to the Non-Executive Director on the date of
grant.
 
(i) Quarterly Grants.  Each Non-Executive Director who is serving as a
Non-Executive Director on the first day of each of the Company’s fiscal quarters
shall be granted a Non-Executive Director Stock Award on each such day (a
“Quarterly Grant”).
 
(ii) Number of Shares.  The number of shares of Common Stock subject to each
Quarterly Grant will be equal to the quotient of twenty-eight thousand seven
hundred fifty dollars ($28,750) divided by the Fair Market Value of the Common
Stock on the date of grant, rounded down to the nearest whole share.
 
(iii) Vesting.  Each Quarterly Grant shall be fully vested on the date of grant.
 
(b) Consideration.  Each Quarterly Grant shall be awarded in consideration for
services rendered as a Non-Executive Director.
 
(c) Amendment of Terms of Quarterly Grants.  The Board may at any time, and from
time to time, amend the terms pursuant to which Non-Executive Director Stock
Awards, including the Quarterly Grants, shall be granted, including, without
limitation, amendment of the dollar amount specified in Section 9(a)(ii) above
and any other provision of this Section 9.
 
10. Performance Awards.
 
(a) Performance Stock Awards.  A Performance Stock Award is a Stock Award that
may be granted, may vest, or may be exercised based upon the attainment during a
Performance Period of certain Performance Goals.  A Performance Stock Award may,
but need not, require the completion of a specified period of Continuous
Service. The length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained shall be conclusively
determined by the Committee in its sole discretion.  In addition, to the extent
permitted by applicable law and the applicable Award Agreement, the Board may
determine that cash may be used in payment of Performance Stock
Awards.  Notwithstanding the foregoing or any other provision of the Plan to the
contrary, (i) any Performance Stock Award which provides for vesting upon the
satisfaction of Performance Goals shall provide for a Performance Period of at
least twelve (12) months, and (ii) the vesting of any Performance Stock Award
may only be accelerated in the event of a Participant’s death, Disability or
Retirement or upon a Change in Control; provided, however, that up to 5% of the
shares reserved for issuance under the Plan pursuant to Section 4(a) may be
subject to Awards which do not meet the preceding vesting or acceleration
restrictions.
 
(b) Performance Cash Awards.  A Performance Cash Award is a cash award that may
be granted upon the attainment during a Performance Period of certain
Performance Goals.  A Performance Cash Award may, but need not, require the
completion of a specified period of
 
 
xvii

--------------------------------------------------------------------------------

 
 
Continuous Service.  The length of any Performance Period, the Performance Goals
to be achieved during the Performance Period, and the measure of whether and to
what degree such Performance Goals have been attained shall be conclusively
determined by the Committee in its sole discretion.  The Board may provide for
or, subject to such terms and conditions as the Board may specify, may permit a
Participant to elect for, the payment of any Performance Cash Award to be
deferred to a specified date or event.  The Committee may specify the form of
payment of Performance Cash Awards, which may be cash or other property, or may
provide for a Participant to have the option for his or her Performance Cash
Award, or such portion thereof as the Board may specify, to be paid in whole or
in part in cash or other property.   In addition, to the extent permitted by
applicable law and the applicable Award Agreement, the Board may determine that
Common Stock authorized under this Plan may be used in payment of Performance
Cash Awards, including additional shares in excess of the Performance Cash Award
as an inducement to hold shares of Common Stock.
 
11. Other Stock Awards.
 
Other forms of Stock Awards valued in whole or in part by reference to, or
otherwise based on, Common Stock may be granted either alone or in addition to
Stock Awards provided for under Sections 6 through 10.  Subject to the
provisions of the Plan, the Board shall have sole and complete authority to
determine the persons to whom and the time or times at which such Other Stock
Awards will be granted, the number of shares of Common Stock (or the cash
equivalent thereof) to be granted pursuant to such Other Stock Awards and all
other terms and conditions of such Other Stock Awards. Notwithstanding the
foregoing or any other provision of the Plan to the contrary, (i) any Other
Stock Award which vests on the basis of a Participant’s Continuous Service shall
not provide for vesting which is any more rapid than pro rata vesting over a
three (3) year period and any Other Stock Award which provides for vesting upon
the satisfaction of Performance Goals shall provide for a Performance Period of
at least twelve (12) months, and (ii) the vesting of any Other Stock Award may
only be accelerated in the event of a Participant’s death, Disability or
Retirement or upon a Change in Control; provided, however, that up to 5% of the
shares reserved for issuance under the Plan pursuant to Section 4(a) may be
subject to Awards which do not meet the preceding vesting or acceleration
restrictions.
 
12. Covenants of the Company.
 
(a) Availability of Shares.  During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.
 
(b) Legal Compliance.  The Company shall seek to obtain from each regulatory
commission or agency having jurisdiction over the Plan such authority as may be
required to grant Stock Awards and to issue and sell shares of Common Stock upon
exercise of the Stock Awards; provided, however, that this undertaking shall not
require the Company to register under the Securities Act the Plan, any Stock
Award or any Common Stock issued or issuable pursuant to any such Stock
Award.  If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of Common Stock under the Plan,
the Company shall
 
 
xviii

--------------------------------------------------------------------------------

 
 
be relieved from any liability for failure to issue and sell Common Stock upon
exercise of such Stock Awards unless and until such authority is obtained.
 
(c) No Obligation to Notify.  The Company shall have no duty or obligation to
any holder of a Stock Award to advise such holder as to the time or manner of
exercising such Stock Award.  Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised.  The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.
 
13. Miscellaneous.
 
(a) Use of Proceeds from Sales of Common Stock.  Proceeds from the sale of
shares of Common Stock pursuant to Stock Awards shall constitute general funds
of the Company.
 
(b) Corporate Action Constituting Grant of Stock Awards.  Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.
 
(c) Stockholder Rights.  No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its terms
and the Participant shall not be deemed to be a stockholder of record until the
issuance of the Common Stock pursuant to such exercise has been entered into the
books and records of the Company.
 
(d) No Employment or Other Service Rights.  Nothing in the Plan, any Stock Award
Agreement or in the written terms of a Performance Cash Award or other
instrument executed thereunder or any Award granted pursuant thereto shall
confer upon any Participant any right to continue to serve the Company or an
Affiliate in the capacity in effect at the time the Award was granted or shall
affect the right of the Company or an Affiliate to terminate (i) the employment
of an Employee with or without notice and with or without cause, (ii) the
service of a Consultant pursuant to the terms of such Consultant’s agreement
with the Company or an Affiliate, or (iii) the service of a Director pursuant to
the Bylaws of the Company or an Affiliate, and any applicable provisions of the
corporate law of the state in which the Company or the Affiliate is
incorporated, as the case may be.
 
(e) Incentive Stock Option $100,000 Limitation.  To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).
 
 
xix

--------------------------------------------------------------------------------

 
 
(f) Investment Assurances.  The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock.  The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (A) the issuance of the shares of
Common Stock upon the exercise or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act or (B) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws.  The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.
 
(g) Withholding Obligations.  Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state,
local or foreign tax withholding obligation relating to an Award by any of the
following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (i) causing the Participant to tender a cash payment; (ii)  withholding
shares of Common Stock from the shares of Common Stock issued or otherwise
issuable to the Participant in connection with the Award; (iii) withholding cash
from an Award settled in cash; or (iv) by such other method as may be set forth
in the Award Agreement.
 
(h) Electronic Delivery.  Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.
 
(i) Deferrals.  To the extent permitted by applicable law, the Board, in its
sole discretion, may determine that the delivery of Common Stock or the payment
of cash, upon the exercise, vesting or settlement of all or a portion of any
Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants.  Deferrals by Participants will be made in
accordance with Section 409A of the Code.  Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
Employee.  The Board is authorized to make deferrals of Stock Awards and
determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of employment or retirement, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.
 
(j) Compliance with Section 409A of the Code.  To the extent that the Board
determines that any Award granted under the Plan is subject to Section 409A of
the Code, the
 
 
xx

--------------------------------------------------------------------------------

 
 
Award Agreement evidencing such Award shall incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the
Code.  To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued or amended after the Effective Date.  Notwithstanding any provision of
the Plan to the contrary, in the event that following the Effective Date the
Board determines that any Award may be subject to Section 409A of the Code and
related Department of Treasury guidance (including such Department of Treasury
guidance as may be issued after the Effective Date), the Board may adopt such
amendments to the Plan and the applicable Award Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Board determines are
necessary or appropriate to (i) exempt the Award from Section 409A of the Code
and/or preserve the intended tax treatment of the benefits provided with respect
to the Award, or (ii) comply with the requirements of Section 409A of the Code
and Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued or amended after the Effective Date.
 
14. Adjustments upon Changes in Common Stock; Change in Control.
 
(a) Capitalization Adjustments.  In the event of a Capitalization Adjustment,
the Board shall appropriately adjust: (i) the class(es) and maximum number of
securities subject to the Plan pursuant to Section 4(a), (ii) the class(es) and
maximum number of securities that may be issued pursuant to the exercise of
Incentive Stock Options pursuant to Section 4(c), (iii) the class(es) and
maximum number of securities that may be awarded to any person pursuant to
Section 5(d), and (iv) the class(es) and number of securities and price per
share of Common Stock subject to outstanding Stock Awards.  The Board shall make
such adjustments, and its determination shall be final, binding and conclusive.
 
(b) Dissolution or Liquidation.  In the event of a dissolution or liquidation of
the Company, all outstanding Stock Awards shall terminate immediately prior to
such event.
 
(c) Change in Control.  Unless otherwise provided in the Stock Award Agreement
or any other written agreement between the Company or any Affiliate and the
Participant or unless otherwise expressly provided by the Board at the time of
grant of a Stock Award, in the event of a Change in Control, then prior to the
effective time of the Change in Control, (i) any surviving entity or controlling
entity may assume any Stock Awards outstanding under the Plan or may substitute
similar stock awards (including an award to acquire the same consideration paid
to the stockholders of the Company in the Change in Control) for those
outstanding under the Plan, and any reacquisition or repurchase rights held by
the Company in respect of Common Stock issued pursuant to Stock Awards may be
assigned by the Company to the surviving entity or controlling entity, or (ii)
the Board may, in its sole discretion, make payments, in such form as may be
determined by the Board, to Participants holding Stock Awards in amounts that
the Board determines represent the value of the outstanding Stock Awards and
such payments shall completely discharge the Company’s obligations under such
outstanding Stock Awards.  The surviving entity or controlling entity may choose
to assume or continue only a portion of a Stock Award or substitute a similar
stock award for only a portion of a Stock Award.  The terms of any
 
 
xxi

--------------------------------------------------------------------------------

 
 
assumption, continuation or substitution shall be set by the Board in accordance
with the provisions of Section 3.
 
In the event that (i) the surviving entity or controlling entity does not assume
such Stock Awards or substitute similar stock awards for those outstanding under
the Plan, and (ii) the Board does not make payments to settle the outstanding
Stock Awards pursuant to the foregoing, then (a) with respect to Stock Awards
held by Participants whose Continuous Service has not terminated prior to the
effective time of the Change in Control, the vesting of such Stock Awards (and,
if applicable, the time during which such Stock Awards may be exercised) shall
be accelerated in full as of a time designated by the Board (contingent upon the
effectiveness of the Change in Control), and the Stock Awards shall terminate if
not exercised (if applicable) at or prior to such time designated by the Board,
and any reacquisition or repurchase rights held by the Company with respect to
the Stock Awards shall lapse (contingent upon the effectiveness of the Change in
Control) and (b) with respect to any other Stock Awards outstanding under the
Plan, such Stock Awards shall terminate if not exercised (if applicable) prior
to a time designated by the Board; provided, however, that any reacquisition or
repurchase rights held by the Company with respect to such Stock Awards shall
not terminate and may continue to be exercised notwithstanding the Change in
Control.
 
15. Limitation on Payments.
 
(a) Basic Rule. Any provision of the Plan to the contrary notwithstanding, in
the event that the independent auditors most recently selected by the Board (the
“Auditors”) determine that any payment or transfer by the Company to or for the
benefit of a Participant, whether paid or payable (or transferred or
transferable) pursuant to the terms of this Plan or otherwise (a “Payment”),
would be nondeductible by the Company for federal income tax purposes because of
the provisions concerning “excess parachute payments” in Section 280G of the
Code, then the aggregate present value of all Payments shall be reduced (but not
below zero) to the Reduced Amount; provided that the Board, at the time of
granting a Stock Award under this Plan or at any time thereafter, may specify in
writing that such Award shall not be so reduced and shall not be subject to this
Section 15.  For purposes of this Section 15, the “Reduced Amount” shall be the
amount, expressed as a present value, which maximizes the aggregate present
value of the Payments without causing any Payment to be nondeductible by the
Company because of Section 280G of the Code.
 
(b) Reduction of Payments.  If the Auditors determine that any Payment would be
nondeductible by the Company because of Section 280G of the Code, then the
Company shall promptly give the Participant notice to that effect and a copy of
the detailed calculation thereof and of the Reduced Amount, and the Participant
may then elect, in his or her sole discretion, which and how much of the
Payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the Payments equals the Reduced Amount) and shall
advise the Company in writing of his or her election within ten (10) days of
receipt of notice; provided, however, that such election shall be subject to
Company approval if made on or after the effective date of a Change in
Control.  If no such election is made by the Participant within such ten (10)
day period, then the Company may elect which and how much of the Payments shall
be eliminated or reduced (as long as after such election the aggregate present
value of the Payments equals the Reduced Amount) and shall notify the
Participant promptly of such
 
 
xxii

--------------------------------------------------------------------------------

 
 
election.  For purposes of this Section 15, present value shall be determined in
accordance with Section 280G(d)(4) of the Code.  All determinations made by the
Auditors under this Section 15 shall be binding upon the Company and the
Participant and shall be made within sixty (60) days of the date when a payment
becomes payable or transferable. As promptly as practicable following such
determination and the elections hereunder, the Company shall pay or transfer to
or for the benefit of the Participant such amounts as are then due to him or her
under the Plan and shall promptly pay or transfer to or for the benefit of the
Participant in the future such amounts as become due to him or her under the
Plan.
 
(c) Overpayments and Underpayments. As a result of uncertainty in the
application of Section 280G of the Code at the time of an initial determination
by the Auditors hereunder, it is possible that Payments will have been made by
the Company which should not have been made (an “Overpayment”) or that
additional Payments which will not have been made by the Company could have been
made (an “Underpayment”), consistent in each case with the calculation of the
Reduced Amount hereunder.  In the event that the Auditors determine, based upon
the assertion of a deficiency by the Internal Revenue Service against the
Company or the Participant which the Auditors believe has a high probability of
success, that an Overpayment has been made, such Overpayment shall be treated
for all purposes as a loan to the Participant which he or she shall repay to the
Company, together with interest at the applicable federal rate provided in
Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Participant to the Company if and to the extent that such payment
would not reduce the amount that is subject to taxation under Section 4999 of
the Code.  In the event that the Auditors determine that an Underpayment has
occurred, such Underpayment shall promptly be paid or transferred by the Company
to or for the benefit of the Participant, together with interest at the
applicable federal rate provided in Section 7872(f)(2) of the Code.
 
(d) Related Corporations. For purposes of this Section 15, the term “Company”
shall include affiliated corporations to the extent determined by the Auditors
in accordance with Section 280G(d)(5) of the Code.
 
16. Termination or Suspension of the Plan.
 
(a) Plan Term.  Unless sooner terminated by the Board pursuant to Section 3, the
Plan shall automatically terminate on the date that is the fifth anniversary of
the Effective Date.  No Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.
 
(b) No Impairment of Rights.  Suspension or termination of the Plan shall not
impair rights and obligations under any Award granted while the Plan is in
effect except with the written consent of the affected Participant.
 
17. Effective Date of Plan.
 
This Plan shall become effective on the Effective Date.
 
18. Choice of Law.
 
The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.
 
xxiii

--------------------------------------------------------------------------------